Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The consolidated ratios of fixed charges to earnings for each of the years indicated are as follows: Six Months Ended June 30, For the Twelve Months Ended December 31, (dollars in thousands) Earnings: Income before income taxes $ 23,977 $ 21,886 $ 42,848 $ 37,030 $ 32,217 $ 29,144 $ 13,490 Plus: interest expense 3,882 2,937 6,078 5,427 8,587 11,661 12,646 Plus: estimate of interest within rental expense1 879 548 1,101 1,128 903 736 825 Earnings including interest on deposits $ 28,738 $ 25,371 $ 50,027 $ 43,585 $ 41,707 $ 41,541 $ 26,961 Less interest on deposits 2,090 1,402 2,897 2,758 # 4,032 5,788 6,101 Earnings excluding interest on deposits $ 26,648 $ 23,969 $ 47,130 $ 40,827 $ 37,675 $ 35,753 $ 20,860 Fixed charges (pre-tax): Fixed charges including interest on deposits $ 4,761 $ 3,485 $ 7,179 $ 6,555 $ 9,490 $ 12,397 $ 13,471 Less: interest on deposits 2,090 1,402 2,897 2,758 4,032 5,788 6,101 Fixed charges excluding interest on deposits $ 2,671 $ 2,083 $ 4,282 $ 3,797 $ 5,458 $ 6,609 $ 7,370 Ratio of Earnings to Fixed Charges: Excluding interest on deposits 10.0 11.5 11.0 10.8 6.9 5.4 2.8 Including interest on deposits 6.0 7.3 7.0 6.6 4.4 3.4 2.0 1 interest expense within rental expense is estimated at 1/3 of rental expense
